19-2253
     Herrera-Antunez v. Garland
                                                                           BIA
                                                                   A206 436 152

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 28th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   RICCY ISELA HERRERA-ANTUNEZ,
14            Petitioner,
15
16                     v.                              19-2253
17                                                     NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Nicholas J. Mundy, Esq.,
24                                      Brooklyn, NY.
25
26   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
27                                      General; Justin R. Markel, Senior
28                                      Litigation Counsel; Sharon M.
 1                                Clay, Trial Attorney, Office of
 2                                Immigration Litigation, Civil
 3                                Division, United States Department
 4                                of Justice, Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition is DENIED.

 8       Petitioner Riccy Isela Herrera-Antunez, a native and

 9   citizen of Honduras, seeks review of a June 11, 2019, BIA

10   decision denying her motion to reopen.             In re Riccy Isela

11   Herrera-Antunez, No. A 206 436 152 (B.I.A. Jun. 11, 2019).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history.

14       We review the agency’s denial of a motion to reopen for

15   abuse of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d

16   138, 168–69 (2d Cir. 2008).      “An abuse of discretion may be

17   found   in   those   circumstances   where   the    [BIA’s]   decision

18   provides no rational explanation, inexplicably departs from

19   established policies, is devoid of any reasoning, or contains

20   only summary or conclusory statements; that is to say, where

21   the [BIA] has acted in an arbitrary or capricious manner.”         Ke

22   Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.

23   2001) (internal citations omitted).

                                      2
 1          The BIA did not abuse its discretion.      As Herrera-Antunez

 2   concedes, her argument under Pereira v. Sessions, 138 S. Ct.

 3   2105    (2018),    that   her    notice   to   appear    (“NTA”)   was

 4   insufficient to vest jurisdiction with the immigration court,

 5   is foreclosed by our decision in Banegas Gomez v. Barr, 922

6    F.3d 101 (2d Cir. 2019).           In Banegas Gomez, we held that

7    Pereira does not “void jurisdiction in cases in which an NTA

 8   omits a hearing time or place.”            922 F.3d at 110.        The

 9   regulations do not require an NTA to specify the time and

10   date of the initial hearing, “so long as a notice of hearing

11   specifying this information is later sent to the alien.”           Id.

12   at 112 (quotation marks and emphasis omitted).               Although

13   Herrera-Antunez’s NTA did not specify the time and date of

14   her    initial    hearing,   she   received    hearing   notices   and

15   appeared at her hearings.

16          The BIA also did not abuse its discretion in declining

17   to reopen based on ineffective assistance of counsel.              To

18   succeed on her ineffective assistance claim, Herrera-Antunez

19   had “to show . . . that competent counsel would have acted

20   otherwise, and . . . that [s]he was prejudiced by h[er]

21   counsel’s performance.”         Romero v. U.S. INS, 399 F.3d 109,


                                         3
 1   112 (2d Cir. 2005).       “[P]rejudice is shown where ‘there is a

 2   reasonable probability that, but for counsel’s unprofessional

 3   errors,   the    result   of   the       proceeding    would   have   been

 4   different.’”     United States v. Copeland, 376 F.3d 61, 73 (2d

 5   Cir. 2004) (quoting Strickland v. Washington, 466 U.S. 668,

 6   694 (1984)).

 7        Herrera-Antunez argues that her former attorney should

 8   have objected to admission of the credible fear interview

 9   record that the immigration judge (“IJ”) relied on in making

10   an   adverse    credibility    determination      in     the   underlying

11   proceedings.     This claim is unpersuasive: Herrera-Antunez’s

12   former counsel confirmed that she reviewed the interview with

13   Herrera-Antunez when preparing for the hearing, and Herrera-

14   Antunez told her that the interview record was correct.

15   Counsel therefore had no reason to object to the interview.

16   Further, Herrera-Antunez has not identified any basis for an

17   objection or that the result would have been different had an

18   objection been made because the IJ independently assessed the

19   reliability of the interview record.                  See Ming Zhang v.

20   Holder, 585 F.3d 715, 723–25 (2d Cir. 2009); Ramsameachire v.

21   Ashcroft, 357 F.3d 169, 179–80 (2d Cir. 2004).


                                          4
1       For the foregoing reasons, that the petition for review

2   is DENIED.   All pending motions and applications are DENIED

3   and stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                 5